Broyles, J.
1. The sale, or keeping on hand for sale, of alcoholic, spirituous, malt, intoxicating liquors, or intoxicating bitters, or other drinks, which, if drunk to excess, will produce intoxication, is illegal in this State. Penal Code. § 426.
2. Where a brewing company advances money to A. to pay a State license for the operation of a “near-beer” saloon in this State, and the consideration for this loan is that A. shall sell no other beer than the beer sold by this brewing company, and where this beer, when drunk to excess, is intoxicating, the contract is based upon an illegal and immoral consideration, and no recovery thereon can be had.
3. The evidence set forth in the petition for certiorari demanded a finding that the beer in question was intoxicating.
4. The judge of the superior court erred in refusing to sanction the certiorari. Judgment reversed.